DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 7, 27, and 34-35 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Particularly, Applicant perfected their foreign priority by providing an English translation and incorporating claim 6. Therefore, the effective filing date is 02/13/2019 and the claims filed 01/11/2022 are entered. However upon an updated search, a new grounds of rejection is made for claims 1, 21, and 28. 

Interview Summary
 	In an attempt to advance prosecution, the Examiner contacted Mr. Kevin R. Dudney (Reg. # 79,834) to propose an amendment (i.e., incorporating objected-to claim 7 into claim 1) to place the case in condition for allowance. However, no agreement was reached.	Applicant proposed an alternative amendment, but the Examiner provided new potential 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 4, 21-22, 24, 28-29, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1) (previously cited) in view of Cirik et al. (US 2020/0221504 A1) (previously cited and support in 62/787926 is underlined).

Regarding claim 1, Akkarakaran discloses An apparatus (Figs. 1 and 6: UE 110), comprising:
a processor configured to cause a user equipment device (UE) to (Fig. 6: processor 612 of UE 110):
receive, from a base station, random access (RA) configuration information (Fig. 5, [0062]: UE 110 receives RACH configuration information from a base station), wherein the RA configuration information specifies ([0062]: RACH configuration information indicates):
a first configuration for 2-step RA ([0062]: configuration for selecting 2 step or 4 step RACH procedure); and
condition configuration information ([0063]-[0064]: trigger conditions includes threshold value);
determine a condition ([0064]-[0065]: UE 110 determines the distance to the base station by measuring RSRP), wherein the condition is that a measured reference signal received power (RSRP) is greater than a threshold ([0064]: the distance to the base station is based on the measured RSRP value, i.e., the UE is close to a base station when the measured RSRP is equal to or above a threshold value)
determine, based on the condition that he measured RSRP is greater than the threshold and the condition configuration information, to perform 2-step RA ([0064]: UE 110 selects 2 step RACH procedure based on the configuration for selecting 2 step RACH procedure and the trigger condition that the measured RSRP value is equal to or above the threshold value);
transmit, to the base station, a first message of 2-step RA according to the first configuration for 2-step RA (Fig. 5, [0067]: UE 110 transmits message 13 according to the 2 step RACH procedure, see message 13 of Fig. 4).
While Akkarakaran also discloses determine that at least one fallback criterion is satisfied ([0066]: UE 110 determines to use fallback based on a criterion. The criterion may be that the transmit power required to transmit message 13 is high, or if the RSRP value falls below the threshold during re-transmission of message 13, or the base station instructs the UE 110 to switch to 4 step RACH procedure); and 
fallback to 4-step RA in response to the determination that the at least one fallback criterion is satisfied ([0066]: UE 110 switches to 4 step RACH procedure because the transmit power required 
within a 2-step random access response window and as part of a random access procedure:
monitor a physical downlink control channel (PDCCH) masked by a cell radio network temporary identifier (C-RNTI); and 
simultaneously monitor for a second message of 2-step RA and a second message of 4-step RA; and
based on the monitoring: 
in response to receiving one of the second message of the 2-step or the PDCCH masked by a C-RNTI, determine the 2-Step RA to be complete;
otherwise:
determine, based on the simultaneous monitoring, that at least one fallback criterion is satisfied.
However, Cirik discloses 
within a 2-step random access response window and as part of a random access procedure (Fig. 33, [0359] (support: Fig. 31, [00403]): window 3310 is part of a two-step RA procedure for monitoring a response):
monitor a physical downlink control channel (PDCCH) masked by a cell radio network temporary identifier (C-RNTI) ([0242] (support: [00279]-[00281]): the response window is used to monitor a PDCCH for a DCI that may be CRC scrambled by a C-RNTI); and 
simultaneously monitor for a second message of 2-step RA and a second message of 4-step RA (Fig. 33, [0359]-[0360] (support: Fig. 31, [00403]): during window 3310, the wireless device monitors simultaneously for a response that corresponds to a preamble, a two-step Msg2/MsgB (=second message of 2-step RA) or a RAR corresponding to the preamble only (=second message of 4-step RA)); and
based on the monitoring: 
in response to receiving one of the second message of the 2-step or the PDCCH masked by a C-RNTI, determine the 2-Step RA to be complete ([0330], [0333] (support: [00403], [00258]): wireless device monitors for a response and based on receiving a response corresponding to the preamble and the transport block and an indication of successful decoding of the transport block (=second message of the 2-step), the wireless device transmits a second transport block. [0228] (support: [00258]): the second transport block is transmitted based on receiving the two-step Msg2. [0334] (support: [00383]-[00384], [00382]): not receiving a response causes the wireless device to determine that the two-step RA procedure is incomplete. Therefore, by receiving a response, the wireless device determines that the two-step RA procedure is complete. To receive a response, the wireless terminal attempts to detect DCI during a response window. [0243] (support: [00285], [00288]): the RA procedure is completed when a DCI scrambled by a C-RNTI on a PDCCH is received);
otherwise:
determine, based on the simultaneous monitoring, that at least one fallback criterion is satisfied (Fig. 33, [0359]-[0360] (support: Fig. 31, [00403], [00405]): the wireless device monitors for a response corresponding to the preamble, a transport block, and/or both, i.e., a two-step Msg2/MsgB (=second message of 2-step RA) or a RAR corresponding to the preamble only (=second message of 4-step RA), and may fallback to four-step based on receiving the RAR corresponding to the preamble (=fallback criterion is satisfied)).

Doing so allows the wireless device to monitor (listen) for a response during a window and determine whether a two-step random access procedure is complete or incomplete (Cirik: [0350]) and potentially falling back to a four-step random access procedure (Cirik: [0360]) when a listen-before-talk procedure fails; therefore reducing latency and/or avoiding misalignment between the wireless device and the base station (Cirik: [0005]).

Regarding claim 2, Akkarakaran in view of Cirik discloses all features of claim 1 as outlined above. 
Akkarakaran does not disclose, but Cirik discloses the processor is further configured to cause the UE to:
start a timer associated with the 2-step random access response window when the first message of 2-step RA is transmitted (Fig. 33, [0359] (support: Fig. 31, [00403]): window 3310 is part of a two-step RA procedure for monitoring a response after an initiation of the two-step random access procedure by sending a preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE 110 when performing fallback to 4 step 
Doing so allows the wireless device to monitor (listen) for a response during a window and determine whether a two-step random access procedure is complete or incomplete (Cirik: [0350]) and potentially falling back to a four-step random access procedure (Cirik: [0360]) when a listen-before-talk procedure fails; therefore reducing latency and/or avoiding misalignment between the wireless device and the base station (Cirik: [0005]).

Regarding claim 4, Akkarakaran in view of Cirik discloses all features of claim 1 as outlined above. 
Akkarakaran further discloses wherein the at least one fallback criterion specifies a message for indicating a fallback ([0066]: the criterion for fallback may be an instructions from the base station to switch to 4 step RACH procedure),
wherein, to determine that the at least one fallback criterion is satisfied, the processor is further configured to cause the UE to ([0066]: UE 110 switches to 4 step RACH procedure because the transmit power required to transmit message 13 is high, or the RSRP value falls below the threshold during re-transmission of message 13, or the instructions from the base station):
receive, from the base station, the message for indicating a fallback ([0066]: in response to the message 13, UE 110 receives an instruction from the base station to switch to 4 step RACH procedure).

Regarding claim 21, Akkarakaran discloses A user equipment device (UE) (Figs. 1 and 6: UE 110), comprising:
a radio (Fig. 6: RF Front End 688, antenna 665, transceiver 602); and 
a processor operably connected to the radio and configured to cause the UE to (Fig. 6: processor 612 is connected to antenna 665 via RF Front End 688 and transceiver 602):
receive, from a base station, random access (RA) configuration information (Fig. 5, [0062]: UE 110 receives RACH configuration information from a base station), wherein the RA configuration information specifies ([0062]: RACH configuration information indicates):
a first configuration for 2-step RA ([0062]: configuration for selecting 2 step or 4 step RACH procedure); and
condition configuration information ([0063]-[0064]: trigger conditions includes threshold value);
determine a condition ([0064]-[0065]: UE 110 determines the distance to the base station by measuring RSRP), wherein the condition is that a measured reference signal received power (RSRP) is greater than a threshold ([0064]: the distance to the base station is based on the measured RSRP value, i.e., the UE is close to a base station when the measured RSRP is equal to or above a threshold value)
determine, based on the condition that he measured RSRP is greater than the threshold and the condition configuration information, to perform 2-step RA ([0064]: UE 110 selects 2 step RACH procedure based on the configuration for selecting 2 step RACH procedure and the trigger condition that the measured RSRP value is equal to or above the threshold value);
transmit, to the base station, a first message of 2-step RA according to the first configuration for 2-step RA (Fig. 5, [0067]: UE 110 transmits message 13 according to the 2 step RACH procedure, see message 13 of Fig. 4).
While Akkarakaran also discloses determine that at least one fallback criterion is satisfied ([0066]: UE 110 determines to use fallback based on a criterion. The criterion may be that the transmit power required to transmit message 13 is high, or if the RSRP value falls below the ; and 
fallback to 4-step RA in response to the determination that the at least one fallback criterion is satisfied ([0066]: UE 110 switches to 4 step RACH procedure because the transmit power required to transmit message 13 is high, or the RSRP value falls below the threshold during re-transmission of message 13, or the instructions from the base station), Akkarakaran does not disclose 
within a 2-step random access response window and as part of a random access procedure:
monitor a physical downlink control channel (PDCCH) masked by a cell radio network temporary identifier (C-RNTI); and 
simultaneously monitor for a second message of 2-step RA and a second message of 4-step RA; and
based on the monitoring: 
in response to receiving one of the second message of the 2-step or the PDCCH masked by a C-RNTI, determine the 2-Step RA to be complete;
otherwise:
determine, based on the simultaneous monitoring, that at least one fallback criterion is satisfied.
However, Cirik discloses 
within a 2-step random access response window and as part of a random access procedure (Fig. 33, [0359] (support: Fig. 31, [00403]): window 3310 is part of a two-step RA procedure for monitoring a response):
monitor a physical downlink control channel (PDCCH) masked by a cell radio network temporary identifier (C-RNTI) ([0242] (support: [00279]-[00281]): the response window is used to monitor a PDCCH for a DCI that may be CRC scrambled by a C-RNTI); and 
simultaneously monitor for a second message of 2-step RA and a second message of 4-step RA (Fig. 33, [0359]-[0360] (support: Fig. 31, [00403]): during window 3310, the wireless device monitors simultaneously for a response that corresponds to a preamble, a transport block, and/or both, i.e., a two-step Msg2/MsgB (=second message of 2-step RA) or a RAR corresponding to the preamble only (=second message of 4-step RA)); and
based on the monitoring: 
in response to receiving one of the second message of the 2-step or the PDCCH masked by a C-RNTI, determine the 2-Step RA to be complete ([0330], [0333] (support: [00403], [00258]): wireless device monitors for a response and based on receiving a response corresponding to the preamble and the transport block and an indication of successful decoding of the transport block (=second message of the 2-step), the wireless device transmits a second transport block. [0228] (support: [00258]): the second transport block is transmitted based on receiving the two-step Msg2. [0334] (support: [00383]-[00384], [00382]): not receiving a response causes the wireless device to determine that the two-step RA procedure is incomplete. Therefore, by receiving a response, the wireless device determines that the two-step RA procedure is complete. To receive a response, the wireless terminal attempts to detect DCI during a response window. [0243] (support: [00285], [00288]): the RA procedure is completed when a DCI scrambled by a C-RNTI on a PDCCH is received);
otherwise:
 based on the simultaneous monitoring, that at least one fallback criterion is satisfied (Fig. 33, [0359]-[0360] (support: Fig. 31, [00403], [00405]): the wireless device monitors for a response corresponding to the preamble, a transport block, and/or both, i.e., a two-step Msg2/MsgB (=second message of 2-step RA) or a RAR corresponding to the preamble only (=second message of 4-step RA), and may fallback to four-step based on receiving the RAR corresponding to the preamble (=fallback criterion is satisfied)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110 to determine and perform fallback to 4 step RACH procedure, as taught by Akkarakaran, based on monitoring during a window for a PDCCH for a DCI scrambled by a C-RNTI and for a response that corresponds to a preamble, a transport block, and/or both, so that when a response that corresponds to the preamble and the transport is received, the wireless device transmits a second transport block, and when a response that corresponds to the preamble, the wireless device falls back to four-step, as taught by Cirik.
Doing so allows the wireless device to monitor (listen) for a response during a window and determine whether a two-step random access procedure is complete or incomplete (Cirik: [0350]) and potentially falling back to a four-step random access procedure (Cirik: [0360]) when a listen-before-talk procedure fails; therefore reducing latency and/or avoiding misalignment between the wireless device and the base station (Cirik: [0005]).

Regarding claim 22, Akkarakaran in view of Cirik discloses all features of claim 21 as outlined above. 
Akkarakaran does not disclose, but Cirik discloses the processor is further configured to cause the UE to:
start a timer associated with the 2-step random access response window when the first message of 2-step RA is transmitted (Fig. 33, [0359] (support: Fig. 31, [00403]): window 3310 is part of a two-step RA procedure for monitoring a response after an initiation of the two-step random access procedure by sending a preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE 110 when performing fallback to 4 step RACH procedure, as taught by Akkarakaran, to start a window for monitoring a response after an initiation of the two-step random access, as taught by Cirik.
Doing so allows the wireless device to monitor (listen) for a response during a window and determine whether a two-step random access procedure is complete or incomplete (Cirik: [0350]) and potentially falling back to a four-step random access procedure (Cirik: [0360]) when a listen-before-talk procedure fails; therefore reducing latency and/or avoiding misalignment between the wireless device and the base station (Cirik: [0005]).

Regarding claim 24, Akkarakaran in view of Cirik discloses all features of claim 21 as outlined above. 
Akkarakaran further discloses wherein the at least one fallback criterion specifies a message for indicating a fallback ([0066]: UE 110 determines to use fallback based on a criterion. The criterion may be a response from the base station instructing the UE 110 to switch to 4 step RACH procedure),
wherein, to determine that the at least one fallback criterion is satisfied, the processor is further configured to cause the UE to ([0066]: UE 110 determines to use fallback based on a criterion. The criterion may be that the transmit power required to transmit message 13 is high, or if :
receive, from the base station, the message for indicating a fallback ([0066]: UE 110 receives from the base station a response instructing the UE 110 to switch to 4 step RACH procedure).

Regarding claim 28, Akkarakaran discloses A method (Figs. 1 and 5), comprising:
at a user equipment device (UE) (Figs. 1 and 6: UE 110):
receiving, from a base station, random access (RA) configuration information (Fig. 5, [0062]: UE 110 receives RACH configuration information from a base station), wherein the RA configuration information specifies ([0062]: RACH configuration information indicates):
a first configuration for 2-step RA ([0062]: configuration for selecting 2 step or 4 step RACH procedure); and
condition configuration information ([0063]-[0064]: trigger conditions includes threshold value);
determining a condition ([0064]-[0065]: UE 110 determines the distance to the base station by measuring RSRP), wherein the condition is that a measured reference signal received power (RSRP) is greater than a threshold ([0064]: the distance to the base station is based on the measured RSRP value, i.e., the UE is close to a base station when the measured RSRP is equal to or above a threshold value)
determining, based on the condition that he measured RSRP is greater than the threshold and the condition configuration information, to perform 2-step RA ([0064]: UE 110 selects 2 step RACH procedure based on the configuration for selecting 2 step RACH procedure and the trigger condition that the measured RSRP value is equal to or above the threshold value);
transmitting, to the base station, a first message of 2-step RA according to the first configuration for 2-step RA (Fig. 5, [0067]: UE 110 transmits message 13 according to the 2 step RACH procedure, see message 13 of Fig. 4).
While Akkarakaran also discloses determining that at least one fallback criterion is satisfied ([0066]: UE 110 determines to use fallback based on a criterion. The criterion may be that the transmit power required to transmit message 13 is high, or if the RSRP value falls below the threshold during re-transmission of message 13, or the base station instructs the UE 110 to switch to 4 step RACH procedure); and 
falling back to 4-step RA in response to the determination that the at least one fallback criterion is satisfied ([0066]: UE 110 switches to 4 step RACH procedure because the transmit power required to transmit message 13 is high, or the RSRP value falls below the threshold during re-transmission of message 13, or the instructions from the base station), Akkarakaran does not disclose 
within a 2-step random access response window and as part of a random access procedure:
monitoring a physical downlink control channel (PDCCH) masked by a cell radio network temporary identifier (C-RNTI); and 
simultaneously monitoring for a second message of 2-step RA and a second message of 4-step RA; and
based on the monitoring: 
in response to receiving one of the second message of the 2-step or the PDCCH masked by a C-RNTI, determining the 2-Step RA to be complete;
otherwise:
 based on the simultaneous monitoring, that at least one fallback criterion is satisfied.
However, Cirik discloses 
within a 2-step random access response window and as part of a random access procedure (Fig. 33, [0359] (support: Fig. 31, [00403]): window 3310 is part of a two-step RA procedure for monitoring a response):
monitoring a physical downlink control channel (PDCCH) masked by a cell radio network temporary identifier (C-RNTI) ([0242] (support: [00279]-[00281]): the response window is used to monitor a PDCCH for a DCI that may be CRC scrambled by a C-RNTI); and 
simultaneously monitoring for a second message of 2-step RA and a second message of 4-step RA (Fig. 33, [0359]-[0360] (support: Fig. 31, [00403]): during window 3310, the wireless device monitors simultaneously for a response that corresponds to a preamble, a transport block, and/or both, i.e., a two-step Msg2/MsgB (=second message of 2-step RA) or a RAR corresponding to the preamble only (=second message of 4-step RA)); and
based on the monitoring: 
in response to receiving one of the second message of the 2-step or the PDCCH masked by a C-RNTI, determining the 2-Step RA to be complete ([0330], [0333] (support: [00403], [00258]): wireless device monitors for a response and based on receiving a response corresponding to the preamble and the transport block and an indication of successful decoding of the transport block (=second message of the 2-step), the wireless device transmits a second transport block. [0228] (support: [00258]): the second transport block is transmitted based on receiving the two-step Msg2. [0334] (support: [00383]-[00384], [00382]): not receiving a response causes the wireless device to determine that the [00285], [00288]): the RA procedure is completed when a DCI scrambled by a C-RNTI on a PDCCH is received);
otherwise:
determining, based on the simultaneous monitoring, that at least one fallback criterion is satisfied (Fig. 33, [0359]-[0360] (support: Fig. 31, [00403], [00405]): the wireless device monitors for a response corresponding to the preamble, a transport block, and/or both, i.e., a two-step Msg2/MsgB (=second message of 2-step RA) or a RAR corresponding to the preamble only (=second message of 4-step RA), and may fallback to four-step based on receiving the RAR corresponding to the preamble (=fallback criterion is satisfied)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110 to determine and perform fallback to 4 step RACH procedure, as taught by Akkarakaran, based on monitoring during a window for a PDCCH for a DCI scrambled by a C-RNTI and for a response that corresponds to a preamble, a transport block, and/or both, so that when a response that corresponds to the preamble and the transport is received, the wireless device transmits a second transport block, and when a response that corresponds to the preamble, the wireless device falls back to four-step, as taught by Cirik.
Doing so allows the wireless device to monitor (listen) for a response during a window and determine whether a two-step random access procedure is complete or incomplete (Cirik: [0350]) and potentially falling back to a four-step random access procedure (Cirik: [0360]) when a listen-

Regarding claim 29, Akkarakaran in view of Cirik discloses all features of claim 28 as outlined above. 
Akkarakaran does not disclose, but Cirik discloses the method further comprises:
starting a timer associated with the 2-step random access response window when the first message of 2-step RA is transmitted (Fig. 33, [0359] (support: Fig. 31, [00403]): window 3310 is part of a two-step RA procedure for monitoring a response after an initiation of the two-step random access procedure by sending a preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE 110 when performing fallback to 4 step RACH procedure, as taught by Akkarakaran, to start a window for monitoring a response after an initiation of the two-step random access, as taught by Cirik.
Doing so allows the wireless device to monitor (listen) for a response during a window and determine whether a two-step random access procedure is complete or incomplete (Cirik: [0350]) and potentially falling back to a four-step random access procedure (Cirik: [0360]) when a listen-before-talk procedure fails; therefore reducing latency and/or avoiding misalignment between the wireless device and the base station (Cirik: [0005]).

Regarding claim 31, Akkarakaran in view of Cirik discloses all features of claim 28 as outlined above. 
Akkarakaran further discloses wherein the at least one fallback criterion specifies a message for indicating a fallback ([0066]: UE 110 determines to use fallback based on a criterion. The ,
wherein, to determine that the at least one fallback criterion is satisfied, the method comprises ([0066]: UE 110 determines to use fallback based on a criterion. The criterion may be that the transmit power required to transmit message 13 is high, or if the RSRP value falls below the threshold during re-transmission of message 13, or the base station instructs the UE 110 to switch to 4 step RACH procedure):
receiving, from the base station, the message for indicating a fallback ([0066]: UE 110 receives from the base station a response instructing the UE 110 to switch to 4 step RACH procedure).

Regarding claim 33, Akkarakaran in view of Cirik discloses all features of claim 31 as outlined above. 
Akkarakaran further discloses wherein, to fallback to 4-step RA, the method comprises (Fig. 5: fallback procedure is performed by UE):
transmitting, to the base station, a third message of 4-step RA (Fig. 5, [0116]: UE transmits Msg3 of 4-step RA procedure to base station).

	Claim(s) 5, 25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1) (cited in IDS filed 06/24/2020) in view of Cirik et al. (US 2020/0221504 A1) (support in 62/787926 is underlined) and LG – R2-1818098 (cited in IDS filed 03/11/2021).

Regarding claim 5, Akkarakaran in view of Cirik discloses all features of claim 4 as outlined above. 
wherein the message for indicating a fallback includes a second message of 4-step RA (pg. 3: msg2 for the fall-back to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110 when performing fallback to 4 step RACH procedure, as taught by Akkarakaran, to perform fallback based on a msg2 for fall-back to 4-step RACH, as taught by LG.
Doing so allows the UE to perform fallback to 4-step RACH to transmit MSG3 when the gNB does not receive the msgA-payload based on whether the UE receives msg2 (LG: pgs. 2-3 and Fig. 1a-b).

Regarding claim 25, Akkarakaran in view of Cirik discloses all features of claim 24 as outlined above. 
Akkarakaran in view of Cirik does not disclose, but LG discloses wherein the message for indicating a fallback includes a second message of 4-step RA (pg. 3: msg2 for the fall-back to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the UE 110 when performing fallback to 4 step RACH procedure, as taught by Akkarakaran, to perform fallback based on a msg2 for fall-back to 4-step RACH, as taught by LG.
Doing so allows the UE to perform fallback to 4-step RACH to transmit MSG3 when the gNB does not receive the msgA-payload based on whether the UE receives msg2 (LG: pgs. 2-3 and Fig. 1a-b).

Regarding claim 32, Akkarakaran in view of Cirik discloses all features of claim 31 as outlined above. 
wherein the message for indicating a fallback includes a second message of 4-step RA (pg. 3: msg2 indicates fall-back to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the UE 110 when performing fallback to 4 step RACH procedure, as taught by Akkarakaran, to perform fallback based on a msg2 for fall-back to 4-step RACH, as taught by LG.
Doing so allows the UE to perform fallback to 4-step RACH to transmit MSG3 when the gNB does not receive the msgA-payload based on whether the UE receives msg2 (LG: pgs. 2-3 and Fig. 1a-b).

	Claim(s) 3, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1) (cited in IDS filed 06/24/2020) in view of Cirik et al. (US 2020/0221504 A1) (support in 62/787926 is underlined) and Lei et al. (US 2020/0260485 A1).

Regarding claim 3, Akkarakaran in view of Cirik discloses all features of claim 1 as outlined above. 
Akkarakaran in view of Cirik does not disclose, but Lei discloses wherein, to fallback to 4-step RA, the processor is further configured to cause the UE to (Fig. 3, [0115]-[0116]: UE performs fallback procedure):
transmit, to the base station, a first message of 4-step RA (Fig. 3, [0116]-[0117]: UE transmits Msg1 of the four-step RA procedure to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110 when performing fallback to 4 step RACH 
Doing so allows the UE to avoid collision by sending a Msg1 of the four-step RA procedure because it uses scheduled resources (Lei: [0116]).

Regarding claim 23, Akkarakaran in view of Cirik discloses all features of claim 21 as outlined above. 
Akkarakaran in view of Cirik does not disclose, but Lei discloses wherein, to fallback to 4-step RA, the processor is further configured to cause the UE to (Fig. 3, [0115]-[0116]: UE performs fallback procedure):
transmit, to the base station, a first message of 4-step RA (Fig. 3, [0116]-[0117]: UE transmits Msg1 of the four-step RA procedure to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110 when performing fallback to 4 step RACH procedure, as taught by Akkarakaran, based on a time window of the fallback timer, and transmit a Msg1 of the four-step RA procedure to the base station, as taught by Lei.
Doing so allows the UE to avoid collision by sending a Msg1 of the four-step RA procedure because it uses scheduled resources (Lei: [0116]).

Regarding claim 30, Akkarakaran in view of Cirik discloses all features of claim 28 as outlined above. 
Akkarakaran in view of Cirik does not disclose, but Lei discloses wherein, to fallback to 4-step RA (Fig. 3, [0115]-[0116]: UE performs fallback procedure), comprises:
transmitting, to the base station, a first message of 4-step RA (Fig. 3, [0116]-[0117]: UE transmits Msg1 of the four-step RA procedure to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 110 when performing fallback to 4 step RACH procedure, as taught by Akkarakaran, based on a time window of the fallback timer, and transmit a Msg1 of the four-step RA procedure to the base station, as taught by Lei.
Doing so allows the UE to avoid collision by sending a Msg1 of the four-step RA procedure because it uses scheduled resources (Lei: [0116]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/THE HY NGUYEN/              Examiner, Art Unit 2478